Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary. *Page 274 
The record is before us without a statement of facts or bills of exception. The first, second and third grounds of the motion for a new trial refer to the rejection of testimony, and can not be considered in the absence of the statement of facts and bills of exception. The fourth ground alleges error on the part of the court in not charging on circumstantial evidence. Because the evidence is not before us, this matter can not be revised. The fifth ground refers to newly discovered evidence. In the absence of the statement of facts we can not tell whether this ground presents error or not.
As the record is presented to us the judgment is affirmed.
Affirmed.